DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 



(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, line 2, the language “a first longitudinal end” appears redundant since such has already been set forth in claim 9.  It appears such should be ---the first longitudinal end---.
	In claim 16, line 1, there is no antecedent basis for “The end portion”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotlarski (US patent 6,523,218).
	The publication to Kotlarski discloses the invention as is claimed.  Kotlarski discloses an elongated adapter (136, fig. 9) for connecting a wiper blade (10, fig. 1) to an end portion of a drive arm (18).  Note below annotated figure 9 of Kotlarski.  The adapter comprising a first wall and second wall parallel with each other and with a median plane of the adapter.  The first and second walls extend between opposite longitudinal ends and are interconnected by at least one linking wall therealong to define a triangular profile.  The first wall has a length greater than the second wall as measured along lines parallel to a median plane of the adapter extending upwardly through the linking wall.  The first wall is provided with at least one means (52) of locking the adapter to the end portion of the drive arm.

    PNG
    media_image1.png
    389
    544
    media_image1.png
    Greyscale

	With respect to claim 2, the first and second walls terminate at vertices, as clearly seen above, in the same manner as applicant’s adapter.
	With respect to claims 4 and 17, the linking wall has a convex face as seen from within the adapter, in the same manner as applicant’s adapter.

	With respect to claim 9 and 19, note inflection points (58, fig. 9), at least as far as defined.
	With respect to claim 14, the bolt (col. 4, lines 35+) is deemed a connector as claimed.  Such is deemed integrated with the wiper blade, at least as far as defined.
	With respect to claim 15, the adapter of Kotlarski is provided on the wiper arm (18).
	With respect to claim 16, the adapter (136), as set forth and identified above, can be “an end portion of a drive arm” as far as defined.  It is attached thereto.  The bolt (col. 4, lines 35+) is deemed an adapter that is received in a slot (52) in such end portion to lock the drive arm thereto.
	With respect to claim 18, note slides (58) of the end portion (136).  A transverse or lateral length of the slides appears less than a length of a diameter of the slot (52).  The language of “for attaching the end portion of the adapter” appears as the intended use of such slides and does not distinguish from Kotlarski.
	With respect to claim 21, the wiper blade (10) includes a connector (12) on which the adapter (136) is mounted as claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kotlarski (US patent 6,523,218).
The publication to Kotlarski discloses all of the above recited subject matter with the exception of a particular radius of curvature for the convex face.
While Kotlarski is silent as to the particular radius of curvature for the convex face, to select such appears little more than optimization of what is taught by Kotlarski.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to select a radius of curvature for the convex face of Kotlarski, including as claimed, to optimize the performance of the adapter, lacking any criticality of such curvature.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.






Allowable Subject Matter

Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12, 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
22 October 2021